—Judgment, Supreme Court, New York County (William Davis, J.), entered August 12, 1999, which dismissed the petition pursuant to CPLR article 78 to annul respondents’ determination denying petitioner’s application for disability retirement benefits, unanimously affirmed, without costs.
*35The denial of petitioner’s application for disability retirement based on the Medical Board’s finding that petitioner was not disabled from performing his functions as a bridge painter was not arbitrary and capricious, the Medical Board’s finding having been premised on credible evidence including the reports of its own experts following their examination of petitioner (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761). Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Buckley, JJ.